Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/14/21 and 11/15/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the following claim language: “the actuator according to any one of claim 1” but should read –the actuator according to  --.  Appropriate correction is required.
Examiner notes that the error in this claim is the result of a typographical error due to Applicant’s attempt to conform the claims to U.S. practices instead of their original foreign submission format. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrodes" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that there has been no previous mention of electrodes, only a single electrode. 
Claim 1 recites the limitation “the other side opposite the one side” in line 8. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that there has been no previous mention of a side opposite of the one side.
Claims 2-9 are rejected based off their dependency of independent claim 1.
Claim 2 recites the limitation “the other surface opposite the one surface” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that there has been no previous mention of a surface opposite the one surface. 
Claim 2 recites the limitation “the other surface opposite the one surface” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that there has been no previous mention of a surface opposite the one surface. In addition, this limitation suffers from lack of clarity. Examiner notes that there is both a first part and a second part that contain one surface, therefore it becomes unclear whether there is a single other surface or a plurality of other surfaces. Examiner suggests to eliminate the confusion from the claims to rewrite the claims to include the following:  
-- the other surface opposite the one surface of the first part –; and 
-- the other surface opposite the one surface of the second part --. 

For purposes of compact prosecution, the Examiner has interpreted claim 2 to require two electrode pairs, one pair being on opposing surfaces of the first part and a second electrode pair also being on opposing surface of the second part of the pouch. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., Bio-Inspired Soft Proboscis Actuator Driven by Dielectric Elastomer Fluid Transducers (hereinafter “Lin”).
In Reference to Claim 1: 
Lin discloses an actuator (Figure 5), comprising: a pouch (See, Figure 5a; See also Section 4. Fabrications which discloses the formation of a pouch by making the outer shell from two layer of LDPE sealed together)  which is sealed (via Heat Sealing; See, Figure 6 description or Page the second paragraph) , and formed with an asymmetric structure (See, Figure 5 which shows the asymmetric structure) ; a dielectric fluid (isopropyl myristate; See Page 8 , First Paragraph) which is filled in the pouch; and an electrode (See, Figure 8; or Page 8, Second paragraph: “ after filing the dielectric liquid, the electrodes were attached to the upper and bottom layers of the pouch) which is attached to one surface of the pouch and the other surface opposite the one surface, wherein the pouch includes: a first part provided on one side and having a predetermined area (Figure 5: the portion measuring 72.5 mm by 112mm); and a second part (Figure 5:the portion with the spring labeled 2mm by 85 mm) provided on the other side opposite the one side and having a smaller area than the first part, and wherein when power is applied to the electrodes, the first part or the second part of the pouch is expandable by movement of the dielectric fluid due to the asymmetric structure. See, Figure 10 which illustrates the extension that occurs due the motion of the dielectric fluid, when the electrode is actuated fluid moves into the tubular portion of the actuator causing the extension of the otherwise curled region. Figure 12 also shows the motion of the liquid flow into the tube. 
In Reference to Claim 3: 
Lin further discloses wherein the pouch is formed by thermal bonding of two films. See, Figure 6 description section b; see also, Page 8, second paragraph: “The fabrication process started with the heat seal process… we heat-sealed the two LDPE films using a 300 W impulse heat sealer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., Bio-Inspired Soft Proboscis Actuator Driven by Dielectric Elastomer Fluid Transducers (hereinafter “Lin”) in view of Rowe et al., U.S. Patent Publication 2020/0256357 (hereinafter “Rowe”). 
In Reference to Claim 4: 
Lin discloses all the limitation set forth in claim 1, but fails to disclose wherein the dielectric fluid is mineral oil, instead relying on an alternative dielectric fluid. 
However, in the same field of endeavor, Rowe discloses a soft body dielectric fluid actuator wherein the dielectric fluid is mineral oil. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the dielectric fluid of Lin to be mineral oil as taught by Rowe because such a modification is a simple substitution of one known dielectric fluid for another providing the same exact results insulation of the actuator and suppressing unwanted electrical discharge when the electrodes are activated on the actuator. 

Allowable Subject Matter
Claim 2 and 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 2 recites the limitation of the actuator contains a first and second electrode attached to the pouch. Examiner has reviewed the prior art but all appear to disclose the use of only a single electrode on an actuator and therefore the combination of two electrodes on an asymmetric pouch is novel.
	Claim 5 recites the limitation of “wherein a plurality of actuators is provided and power applied to at least one actuator puts the actuators into operation.  Examiner notes that there is no existing prior art which discloses the use of a plurality of actuators containing asymmetric design and wherein power supplied to one actuator can operate the other actuators. 
	Claims 6-9 are allowable based off their dependency of allowable claim 5. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mitchell et al., An Easy-to-Implement Toolkit to Create Versatile and High Performance HASEL Actuators for Untethered Soft Robots discloses an asymmetric dielectric actuator which also would meet Applicants recited claim 1 and 3.  See, Figure 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745